« Case: 1:16-cv-09215 Document #: 186 Filed: 10/18/19 Page 1 of 2 PagelD #:4584

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

lan Charles Armstrong, )
)

Plaintiff, ) Case No. 16 C9215

‘ ) Honorable Matthew F. Kennelly
Cook County, Illinois, et al., )
)
Defendants. )
ORDER

This matter coming before the Court on the Petition for Writ of Habeas Corpus Ad
Testificandum of Plaintiff lan Charles Armstrong; it appearing that Plaintiff is currently detained
at the Cook County Department of Corrections in Chicago, Illinois, assigned Inmate No. 0443404
and Booking No. 20141019160; that a jury trial in the above-entitled case is scheduled to begin on
November 18, 2019 at 9:45 a.m. and continuing through November 20, 2019; that Plaintiff desires
to be present and testify at trial; and the Court having been fully advised in the premises.

IT IS HEREBY ORDERED that the following:

U.S. Marshal Cook Cook County Department of Corrections
Northern District of Illinois 2700 South California Avenue
Chicago, Illinois Chicago, Illinois 60608

produce Plaintiff lan Charles Armstrong or cause Plaintiff lan Charles Armstrong to be produced
before this Court by 9:00 a.m. on November 18, 19, and 20, 2019, in Courtroom 2103, at the
Everett McKinley Dirksen U.S. Courthouse at 219 South Dearborn Street, Chicago, Illinois 60604,
and provide him adequate food and lodging as necessary, and that such arrangements continue for
the duration of the trial in this matter at the times and on the dates listed above. It is further ordered
that a writ of habeas corpus ad testificandum directed to the persons listed above be issued by the

Clerk of the Court.
- Case: 1:16-cv-09215 Document #: 186 Filed: 10/18/19 Page 2 of 2 PagelD #:4584

IT IS SO ORDERED.

pateo: [Or [© -We YUMA

Honorable Matthew F. Kennelly
